Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 9/7/2021.

As filed, claims 1-9 and 12-19 are pending; and claims 10 and 11 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/7/2021, with respect to claims 1-9 and 12-19, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per Examiner’s amendment, as shown below.

The § 112(a) scope of enablement rejection of claim 12 is withdrawn per amendments/remarks.

The claim objection of claims 1-3, 7, and 12 is withdrawn per amendments/remarks. 
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harish Srinivas on 9/20/2021.
The application has been amended as follows: 

In the 1 page amendment to the specification filed 12/12/2019, amend the following:
Before “.” (which is a period);
After “2017”; and
Delete “, all of which are hereby incorporated by reference in their entirety”.

In claim 1 (pg. 3, line 23 of the claim), amend the following: 
Before “may optionally be substituted, where possible, on one, two or”;
After “bicyclic saturated heterocyclyl”; and 
Insert – in Het1a, Het1c and Het1d --.

In claim 1 (pg. 3, line 29 of the claim), amend the following: 
Before “may optionally be substituted, on one, two or three ring C-”;
After “bicyclic saturated heterocyclyl”; and 
Insert – in Het1a, Het1c and Het1d --.

In claim 1 (pg. 4, line 5 of the claim), amend the following: 
Before “may optionally be”;
After “wherein said 4- to 7-membered monocyclic saturated heterocyclyl”; and 
Insert – in Het1b, Het1e, Het1g, Het4, Het7, and Het8 --.

In claim 1 (pg. 4, line 10 of the claim), amend the following: 
Before “may optionally be”;
After “wherein said 4- to 7-membered monocyclic saturated heterocyclyl”; and 
Insert – in Het1b, Het1e, Het1g, Het4, Het7, and Het8 --.

In claim 2 (pg. 6, line 21 of the claim), amend the following: 
Before “may optionally be substituted, where possible, on one, two or”;
After “bicyclic saturated heterocyclyl”; and 
Insert – in Het1a, Het1c and Het1d --.

In claim 2 (pg. 6, line 26 of the claim), amend the following: 
Before “may optionally be substituted, on one, two or three ring C-”;
After “bicyclic saturated heterocyclyl”; and 
Insert – in Het1a, Het1c and Het1d --.

In claim 2 (pg. 7, line 1 of the claim), amend the following: 
Before “may optionally be”;
After “wherein said 4- to 7-membered monocyclic saturated heterocyclyl”; and 
Insert – in Het1b and Het1e –.

In claim 3 (pg. 8, line 7 of the claim), amend the following: 
Before “may optionally be substituted, where possible, on one, two or”;
After “bicyclic saturated heterocyclyl”; and 
Insert – in Het1a --.

In claim 3 (pg. 8, line 13 of the claim), amend the following: 
Before “may optionally be”;
After “wherein said 4- to 7-membered monocyclic saturated heterocyclyl”; and 
Insert – in Het1b and Het1e –.

Claims 8 and 19 are cancelled.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I) or pharmaceutical composition thereof.
Relevant prior art, which discloses compounds that are closely related to the instant compounds is foreign patent application No. WO2017/114510, hereinafter Cao.  The instant compounds are patentably distinct from the compound disclosed in Cao 1 and R2. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9, and 12-18 are allowed.
Claims 8, 10, 11, and 19 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626